      Case: 1:20-cv-02599 Document #: 1 Filed: 04/29/20 Page 1 of 7 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHICAGO & VICINITY LABORERS’                         )
DISTRICT COUNCIL PENSION FUND,                       )
CHICAGO & VICINITY LABORERS’                         )
DISTRICT COUNCIL WELFARE FUND,                       )
CHICAGO & VICINITY LABORERS’                         )
DISTRICT COUNCIL RETIREE HEALTH                      )
AND WELFARE FUND, and CATHERINE                      )
WENSKUS, not individually but as                     )
Administrator of the Funds,                          )
                                                     )
                              Plaintiffs,            )      Judge
       v.                                            )
                                                     )      Case No.: 20-cv-2599
GLOBAL CONCRETE CORP., an                            )
Illinois corporation,                                )
                                                     )
                              Defendant.             )

                                            COMPLAINT

       Plaintiffs, Chicago & Vicinity Laborers’ District Council Pension Fund, Chicago &

Vicinity Laborers’ District Council Health & Welfare Fund, Chicago & Vicinity Laborers’

District Council Retiree Health & Welfare Fund, and Catherine Wenskus, not individually but as

Administrator of the Funds, (collectively the “Funds”), by their attorneys Patrick T. Wallace,

Amy N. Carollo, G. Ryan Liska, Katherine C.V. Mosenson and Sara S. Schumann, and for their

Complaint against Global Concrete Corp., state:

                                             COUNT I

                          (Failure to Submit Benefit Contributions)

       1.      Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and
       Case: 1:20-cv-02599 Document #: 1 Filed: 04/29/20 Page 2 of 7 PageID #:2




(2) and 1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as

amended, and 29 U.S.C. §185(a), 28 U.S.C. §1331.

        2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),

and 28 U.S.C. §1391 (a) and (b).

        3.      The Funds are multiemployer benefit plans within the meanings of Sections 3(3)

and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are established and maintained

pursuant to their respective Agreements and Declarations of Trust in accordance with Section

302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have offices and conduct business

within this District.

        4.      Plaintiff Catherine Wenskus (“Wenskus”) is the Administrator of the Funds, and

has been duly authorized by the Funds’ Trustees to act on behalf of the Funds in the collection of

employer contributions owed to the Funds and to the Construction and General Laborers’ District

Council of Chicago and Vicinity Training Fund, and with respect to the collection by the Funds

of amounts which have been or are required to be withheld from the wages of employees in

payment of Union dues for transmittal to the Construction and General Laborers’ District

Council of Chicago and Vicinity (the “Union”). With respect to such matters, Wenskus is a

fiduciary of the Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.

§1002(21)(A).

        5.      Defendant Global Concrete, Corp., (hereinafter collectively referred to as

“Global” or the “Company”) is an Illinois corporation and at all times relevant did business

within this District and is an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C.

§1002(5), and Section 301(a) of the LMRA, 29 U.S.C. §185(c).


                                                 2
      Case: 1:20-cv-02599 Document #: 1 Filed: 04/29/20 Page 3 of 7 PageID #:3




       6.     The Union is a labor organization within the meaning of 29 U.S.C. §185(a). At

all times relevant herein, the Union and the Company have been parties to successive collective

bargaining agreements, the most recent of which became effective June 1, 2017 (A true and

accurate copy of the Independent Construction Industry Collective Bargaining Agreement signed

by the Company which adopts and incorporates the various area-wide collective bargaining

agreements and the Funds’ respective Agreements and Declarations of Trust is attached hereto as

Exhibit A).

       7.     The Funds have been duly authorized to serve as collection agents for the Union

in that the Funds have been given the authority to collect from employers union dues which

should have been or have been deducted from the wages of covered employees. Further, the

Funds have been duly authorized by the Construction and General Laborers’ District Council of

Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest Construction Industry

Advancement Fund (“MCIAF”), the Mid-American Regional Bargaining Association Industry

Advancement Fund (“MARBA”), the Chicagoland Construction Safety Council (the “Safety

Fund”), the Laborers’ Employers’ Cooperation and Education Trust (“LECET”), the Concrete

Contractors Association (“CCA”), the CDCNI/CAWCC Contractors’ Industry Advancement

Fund (the “Wall & Ceiling Fund”), the CISCO Uniform Drug/Alcohol Abuse Program

(“CISCO”), the Laborers’ District Council Labor Management Committee Cooperative

(“LDCLMCC”), the Will Grundy Industry Trust Advancement Fund (“WGITA”), the Illinois

Environmental Contractors Association Industry Education Fund (“IECA Fund”), the Illinois

Small Pavers Association Fund (“ISPA”), and the Chicago Area Independent Construction

Association (“CAICA”) to act as an agent in the collection of contributions due to those Funds.


                                                3
       Case: 1:20-cv-02599 Document #: 1 Filed: 04/29/20 Page 4 of 7 PageID #:4




       8.      The Agreement and the Funds’ respective Agreements and Declarations of Trust

obligate the Company to make contributions on behalf of its employees covered by the

Agreement for pension benefits, health and welfare benefits, and/or benefits for the training fund

and to submit monthly remittance reports in which the Company, inter alia, identifies the

employees covered under the Agreement and the amount of contributions to be remitted to the

Funds on behalf of each covered employee.

       9.      The Company is obligated to pay between 10% liquidated damages on late-paid

contributions, 20% liquidated damages on late-paid, Pension, Welfare, Retiree Welfare and

Training Fund contributions, plus interest at a rate of 12% from the date the contributions were

due until the contributions are paid.

       10.     The Agreement and the Funds’ respective Agreements and Declarations of Trust

requires the Company to submit its books and records to the Funds on demand for an audit to

determine benefit contribution compliance.

       11.     The Agreement requires the Company to obtain and maintain a surety bond to

guaranty the payment of future wages, pension and welfare benefits.

       12.     Notwithstanding the obligations imposed by the Agreement and the Funds’ respective

Agreements and Declarations of Trust, the Company performed covered work during the months of

November 2019 and December 2019 but failed to pay the Funds all required contributions.

According to fringe benefit reports submitted but not paid the Company:

       (a)     failed to pay contributions in the amount of $44,264.75 for the month of

November 2019 thereby depriving the Pension, Welfare, Retiree Welfare and Training Funds of

information and income necessary to administer the Funds;


                                                4
      Case: 1:20-cv-02599 Document #: 1 Filed: 04/29/20 Page 5 of 7 PageID #:5




       (b)     failed to pay contributions in the amount of $26,461.50 for the month of

December 2019 thereby depriving the Pension, Welfare, Retiree Welfare and Training Funds of

information and income necessary to administer the Funds;

       13.     The Company failed to submit timely payment of its November 2019 and

December 2019 reports which resulted in 20% liquidated damages being assessed against these

reports. Accordingly, the Company owes $14,145.25 in accumulated liquidated damages on

those late-paid reports plus interest and $109.88 in liquidated damages previously assessed

against the Company for delinquent payments.

       14.     The Company’s actions in failing to submit timely payment of benefit

contributions reports violates Section 515 of ERISA, 29 U.S.C. §1145.

       WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and

against Defendant Global Concrete, Corp. as follows:

       a.      Entering judgment in favor of the Funds and against Defendant Global Concrete

               Corp. for unpaid contributions reported but not paid for November 2019 and

               December 2019 totaling $70,726.25 plus 20% liquidated damages, interest,

               accumulative liquidated damages previously assessed, reasonable attorney fees and

               costs; and

       b.      awarding Plaintiffs any further legal and equitable relief as the Court deems

               appropriate.




                                                5
      Case: 1:20-cv-02599 Document #: 1 Filed: 04/29/20 Page 6 of 7 PageID #:6




                                            COUNT II

                            (Failure To Submit DuesContributions)

       15.      Plaintiffs re-allege paragraphs 1 through 14 of Count I as this paragraph 15.

       16.      Pursuant to agreement, the Funds have been duly designated to serve as collection

agents for the Union in that the Funds have been given the authority to collect from employers

union dues which have been or should have been deducted from the wages of covered

employees.

       17.      Notwithstanding the obligations imposed by the Agreement and the Funds’ respective

Agreements and Declarations of Trust, the Company has failed to submit and pay dues reports for the

period of December 2019 forward.

       18.      The Company has failed to timely submit and pay dues reports for the month of

November 2019 and therefore owes in accumulated liquidated damages on late paid dues reports in

the amount of $301.67 plus additional accumulated damages as a result of the late payment of the

December 2019 forward dues reports.

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and against Defendant Global Concrete, Corp.:

             a. ordering the Defendant to submit and pay dues reports for the period of December

                2019 forward:

             b. entering judgment in favor of Plaintiffs and against the Defendant for any unpaid

                dues, liquidated damages, accumulated liquidated damages, audit costs, and

                Plaintiffs’ reasonable attorneys' fees and expenses; and


                                                 6
      Case: 1:20-cv-02599 Document #: 1 Filed: 04/29/20 Page 7 of 7 PageID #:7




          c. awarding Plaintiffs any additional legal and equitable relief as the Court deems

                 appropriate.

April 29, 2020                                   Chicago & Vicinity Laborers’ District
                                                 Council Pension Fund, et al.

                                                 By: /s/ G. Ryan Liska

Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604
(312) 692-1540




                                             7
